Title: To Thomas Jefferson from William Waller Hening, 31 May 1808
From: Hening, William Waller
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Richmond 31st. May 1808
                  
                  Just as I was about to take the stage for Charlottesville, I was summoned to attend a council which will meet after the departure of the mail, and which cannot be formed without me, owing to the sickness and absence of members.—I regret therefore the impossibility of meeting you at Monticello, during your present visit.—I will avail myself of the arliest opportunity to realize your obliging offer of your MSS. and the assistance in their arrangement which you have been so good as to promise.
                  The materials in my possession will be sufficient to employ me till you shall again return to Virginia, when I will certainly do myself the pleasure of seeing you:
                  I am respectfy Yrs.
                  
                     Wm. W: Hening
                     
                  
               